DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-10 in the reply filed on 12/14/2021 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Response to Amendment
This Office Action is a response to applicant’s response to election/restriction filed 12/14/2021. Claims 1 and 7 are amended. Claims 1-11 are currently pending, with claim 11 withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, the claim recites “the lumen of the cannula portion”. It is unclear whether the phrase is referring to the lumen opening as previously introduced, introducing the lumen of the cannula portion, or introducing a new, separate lumen. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a lumen of the cannula portion.
	Regarding claim 5, the claim recites “a widened portion of the lumen within the increasing diameter portion”. There is insufficient antecedent basis for the limitation “the lumen” in the claim, since a lumen within the increasing diameter portion has not specifically been introduced. Further, it is unclear whether the phrase is referring to the lumen opening as previously introduced, introducing the lumen of the cannula portion, or introducing a new, separate lumen. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a lumen of the cannula portion within the increasing diameter portion.
	Regarding claim 8, the claim recites “the lumen of the cannula portion”. It is unclear whether the phrase is referring to the lumen opening as previously introduced, introducing the lumen of the cannula portion, or introducing a new, separate lumen. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a lumen of the cannula portion.
	Regarding claim 9, the claim recites “a widened portion of the lumen within the increasing diameter portion”. There is insufficient antecedent basis for the limitation “the lumen” in the claim, since a lumen within the increasing diameter portion has not specifically been introduced. Further, it is unclear whether the phrase is referring to the lumen opening as previously introduced, introducing the lumen of the cannula portion, or introducing a new, separate lumen. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a lumen of the cannula portion within the increasing diameter portion.
	Claims 6 and 10 are indefinite due to their dependencies on indefinite base claims 5 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brierley (US 6004302) in view of Depenbusch (US 2020/0038008 A1).
	Regarding claim 1, Brierley discloses (abstract; col. 3 line 65-col. 6 line 32; figs. 1-10) a surgical cannulated blade instrument, comprising: 
	a blade portion (tip 16 forming semi-sharp surface at distal end, col. 4 lines 37-47; annotated fig. 1) having a pointed end (annotated fig. 1), a top surface, and a bottom surface opposite the top surface (top and bottom surface of tip 16 forming semi-sharp surface, annotated fig. 1); 
	an increasing diameter portion (portion including at least one fin 18, which increases in diameter due to angled shape, fig. 1) having a diameter which increases in a direction away from the pointed end (fig. 1); and 
	a cannula portion (10 including shank 12, fig. 1),

	However, Brierley fails to disclose the cannula portion having a lumen opening at a location between the pointed end and the increasing diameter portion.
	Depenbusch teaches (paras. [0073] and [0080]-[0082]; figs. 4A and 5A-5C), in the same field of endeavor, a device for intraocular surgery including a cannula portion (400, fig. 4A) having a lumen opening at a location between a pointed end (distal end of 400) and an increasing diameter portion (openings may be located distal of ridges 525, fig. 5C), for the purpose of increasing the throughput of irrigation solution, which reduces or eliminates the likelihood that undesired turbulence or whirlpools occur inside the eye during surgery (paras. [0073] and [0078]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brierley’s device to include a lumen opening in the location as claimed, as taught by Depenbusch, in order to increase the throughput of irrigation solution, which reduces or eliminates the likelihood that undesired turbulence or whirlpools occur inside the eye during surgery.

    PNG
    media_image1.png
    457
    834
    media_image1.png
    Greyscale

Annotated Figure 1 of Brierley
	Regarding claim 2, Brierley (as modified) teaches the device of claim 1. Brierley further discloses further comprising at least one indent in the increasing diameter portion (at least a second fin 18, which functions as an indent due to angled shape, fig. 1).
	Regarding claim 3, Brierley (as modified) teaches the device of claim 1. Brierley further discloses wherein the blade portion is upwardly curved to at least partially surround the cannula portion (tip 16 includes semi-sharp surface at distal end as discussed above, which partially surrounds shank 12 of cannula 10 and is angled as depicted in fig. 1; therefore tip 16 including semi-sharp surface is upwardly curved towards top surface relative to cannula 10 as claimed, fig. 1).
	Regarding claim 4, Brierley (as modified) teaches the device of claim 1. Brierley further discloses further comprising a handle having a lumen in fluid communication with the lumen of the cannula portion (Brierley incorporates US 4331130 to Lewicky by reference, which discloses in col. 4 lines 14-27 a control handle 139 connected to infusion tubing including a lumen, col. 6 lines 4-8 of Brierley).


	Regarding claim 7,  Brierley discloses (abstract; col. 3 line 65-col. 6 line 32; figs. 1-10) a surgical cannulated instrument, comprising: 
	an increasing diameter portion (portion including at least one fin 18, which increases in diameter due to angled shape, fig. 1) having a diameter which increases in a direction away from a distal end of the instrument (fig. 1), 
	a cannula portion (10 including shank 12, fig. 1), and 
	at least one indent in the increasing diameter portion (at least a second fin 18, which functions as an indent due to angled shape, fig. 1), 
	wherein a distance between the distal end and the increasing diameter portion is set such that, when the distal end is disposed in an interior of a human eye, the increasing diameter portion can engage an opening in a cornea of the human eye (fig. 9 depicts fins 18 engaging cornea when device is inserted into ocular chamber, col. 5 lines 30-40; figs. 8-9).
	However, Brierley fails to disclose the cannula portion having a lumen opening at a location between the distal end and the increasing diameter portion.
	Depenbusch teaches (paras. [0073] and [0080]-[0082]; figs. 4A and 5A-5C), in the same field of endeavor, a device for intraocular surgery including a cannula portion (400, fig. 4A) having a lumen opening at a location between a pointed end (distal end of 400) and an increasing diameter portion (openings may be located distal of ridges 525, fig. 5C), for the purpose of increasing the throughput of irrigation solution, which reduces or eliminates the likelihood that undesired turbulence or whirlpools occur inside the eye during surgery (paras. [0073] and [0078]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brierley’s device to include a lumen opening in the location as claimed, as taught by Depenbusch, in order to increase the throughput of irrigation solution, which 
	Regarding claim 8, Brierley (as modified) teaches the device of claim 7. Brierley further discloses further comprising a handle having a lumen in fluid communication with the lumen of the cannula portion (Brierley incorporates US 4331130 to Lewicky by reference, which discloses in col. 4 lines 14-27 a control handle 139 connected to infusion tubing including a lumen, col. 6 lines 4-8 of Brierley).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brierley in view of Depenbusch as applied to claims 1 and 7 above, and further in view of Pinchuk (US 2015/0148729 A1).
	Regarding claim 5, Brierley (as modified) teaches the device of claim 1. 
	Brierley further discloses further comprising a reservoir (device may include reservoir, col. 6 lines 15-28) containing fluid at a widened portion of the lumen within the increasing diameter portion (lumen of cannula 10 extends along device and therefore would include fluid within area including fins 18, col. 3 lines 65-col. 4 line 5; fig. 1).
	However, Brierley (as modified) fails to teach the reservoir containing anesthetic.
	Pinchuk teaches (para. [0023]), in the same field of endeavor, methods and devices for treating glaucoma, where an anesthetic may be injected or applied to the eye (lidocaine may be applied to the eye, a known anesthetic, see also para. [0038] of the instant spec.), for the purpose of reducing the possibility of complications from the procedure (para. [0023]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brierley’s (as modified) device with the reservoir containing lidocaine/an anesthetic, as taught by Pinchuk, in order to reduce the possibility of complications from the procedure.
	Regarding claim 9, Brierley (as modified) teaches the device of claim 7. 

	However, Brierley (as modified) fails to teach the reservoir containing anesthetic.
	Pinchuk teaches (para. [0023]), in the same field of endeavor, methods and devices for treating glaucoma, where an anesthetic may be injected or applied to the eye (lidocaine may be applied to the eye, a known anesthetic, see also para. [0038] of the instant spec.), for the purpose of reducing the possibility of complications from the procedure (para. [0023]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brierley’s (as modified) device with the reservoir containing lidocaine/an anesthetic, as taught by Pinchuk, in order to reduce the possibility of complications from the procedure.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brierley in view of Depenbusch and Pinchuk as applied to claims 5 and 9 above, and further in view of Trogden (US 2008/0033351 A1).
	Regarding claim 6, Brierley (as modified) teaches the device of claim 5.
	Brierley (as modified) fails to teach further comprising a removable cap covering the lumen opening to hold the anesthetic within the reservoir.
	Trogden teaches (paras. [0081] and [0093]-[0094]; figs. 1-3), in the same field of endeavor, an ocular implant delivery device including a removable cap (distal closure element 32, para. [0093]) covering a lumen opening (32 covers distal end 22 and distal end opening 24 of cannula), for the purpose of sealing the distal opening of the cannula in a fluid tight manner (para. [0094]).

	Regarding claim 10, Brierley (as modified) teaches the device of claim 9.
	However, Brierley (as modified) fails to teach further comprising a removable cap covering the lumen opening to hold the anesthetic within the reservoir.
	Trogden teaches (paras. [0081] and [0093]-[0094]; figs. 1-3), in the same field of endeavor, an ocular implant delivery device including a removable cap (distal closure element 32, para. [0093]) covering a lumen opening (32 covers distal end 22 and distal end opening 24 of cannula), for the purpose of sealing the distal opening of the cannula in a fluid tight manner (para. [0094]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brierley’s (as modified) device to include a removable cap covering the lumen opening, as taught by Trogden, such that the anesthetic would be held within the reservoir, in order to seal the distal opening of the cannula in a fluid tight manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5224950 to Prywes, disclosing a scalpel blade with increasing diameter sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771